


116 HRES 1088 IH: Urging the Secretary of the Interior to approve the designation of James Weldon Johnson Park in Jacksonville, Florida, as part of the National Park Service’s African American Civil Rights Network.
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1088
IN THE HOUSE OF REPRESENTATIVES

August 18, 2020
Mr. Lawson of Florida (for himself, Ms. Norton, Ms. Shalala, Ms. Clarke of New York, Mr. Hastings, Mr. Thompson of Mississippi, Mr. Kennedy, Mr. Foster, Mr. Raskin, Ms. Fudge, Ms. Kaptur, Mr. Carson of Indiana, Ms. Lee of California, Ms. Johnson of Texas, Mr. Meeks, Mrs. Demings, Mr. Soto, Ms. Moore, Mr. Crist, Mr. Kildee, Ms. Pingree, Mr. Danny K. Davis of Illinois, Mr. Nadler, Mr. Vela, Mr. Payne, Ms. Bass, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Natural Resources

RESOLUTION
Urging the Secretary of the Interior to approve the designation of James Weldon Johnson Park in Jacksonville, Florida, as part of the National Park Service’s African American Civil Rights Network.


Whereas August 27, 1960, was the largest civil rights demonstration in Jacksonville, Florida, history; Whereas several brave activists—many teenagers—hosted a sit-in at a Jacksonville Whites-only lunch counter, where they endured verbal and physical abuse from White customers; 
Whereas after weeks of peaceful lunch counter protests, a violent backlash occurred;  Whereas Jacksonville NAACP President Rutledge Pearson, Jacksonville Youth Council NAACP member Rodney Hurst, and other community activists fought for social injustice by demonstrating at James Weldon Johnson Park; 
Whereas rioters planted and passed out ax handles and began brutally beating the demonstrators on what is now known as Ax Handle Saturday; Whereas it was reported that authorities stood idly by, leaving citizens and the peaceful protestors comprised of young students defenseless in the face of the violent mob; 
Whereas the activists confronted racist laws and discriminatory practices, and risked their lives and reputations at James Weldon Johnson Park, to dismantle Jim Crow policies; Whereas there are only a small number of living protesters still alive, including, Spencer Meeks, Rodney Hurst, Marjorie Meeks Brown, and Patricia Pearson; and
Whereas this year is the 60-year anniversary of Ax Handle Saturday: Now, therefore, be it  That the House of Representatives—
(1)expresses support for the designation of James Weldon Johnson Park as part of the National Park Service’s African American Civil Rights Network in Jacksonville, Florida; and (2)recognizes that—
(A)James Weldon Johnson Park stood at the center of the 1960s race riots in Jacksonville, Florida, where ax handles were used to beat African Americans who were attempting to desegregate lunch counters; and (B)designating James Weldon Johnson Park as part of the National Park Service’s African American Civil Rights Network will mark the day of the Ax Handle Saturday attack as a reminder of what happened and honor those who stood up for justice.

